Citation Nr: 1607521	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  07-21 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to February 13, 2015, and in excess of 30 percent thereafter for generalized anxiety disorder.

2.  Entitlement to a rating in excess of 10 percent for hypertension.

3.  Entitlement to an initial rating in excess of 10 percent prior to February 13, 2015, and in excess of 20 percent thereafter for impingement, right shoulder, status-post Mumford repair with tender scar.

4.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis status post medial meniscal status post arthroscopy for plica and meniscal injury.

5.  Entitlement to an initial rating in excess of 10 percent for right knee instability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to an effective date prior to December 7, 2009, for the award of a 10 percent rating for hypertension.

8.  Whether new and material evidence has been received to reopen a claim for service connection for gastroesophageal reflux disease (GERD) and, if so, whether service connection is warranted.

9.  Entitlement to service connection for left ear hearing loss.

10.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1986 to February 1987 and from October 2000 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2005, February 2011, March 2012, November 2012, and May 2015 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In this regard, the December 2005 rating decision awarded service connection for medial meniscal tear of the right knee status post arthroscopy, impingement of the right shoulder status post Mumford procedure with scarring, and hypertension and assigned initial noncompensable ratings, effective October 30, 2005.  The Veteran subsequently perfected an appeal with regard to the propriety of the initially assigned ratings for such service-connected disabilities. 

In an October 2007 rating decision, service connection for degenerative joint disease of the right, claimed as arthritis, was granted as of September 20, 2007.  Thereafter, a January 2009 Decision Review Officer (DRO) decision recharacterized the Veteran's right knee disability as right knee arthritis status post medial meniscal status post arthroscopy for plica and meniscal injury and granted an increased rating of 10 percent, effective October 30, 2005.  Such decision also awarded a separate 10 percent rating for right knee instability, effective September 20, 2007.  The Veteran's rating for his right shoulder disability was likewise increased to 10 percent, effective October 30, 2005.  

In May 2009, the Board denied a rating in excess of 10 percent for hypertension and dismissed his claims for higher initial ratings for his right knee and right shoulder disabilities as such had been withdrawn from appeal.  However, the Veteran appealed such dismissals to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Joint Motion for Remand (JMR) and Order, the Court vacated the Board's May 2009 decision as to the claims for an increased rating for right knee arthritis and right shoulder impingement syndrome and remanded the claims to the Board for further adjudication.

In December 2010, the Board remanded the claims for higher initial ratings for right shoulder impingement, right knee arthritis, and right knee instability for further consideration by the Agency of Original Jurisdiction (AOJ).

In the meantime, a February 2011 rating decision adjudicated the Veteran's December 2009 claims for increased ratings for his hypertension and generalized anxiety disorder.  In this regard, such decision granted an increased rating of 10 percent for the Veteran's hypertension as of December 7, 2009, the date VA received his claim, but denied a rating in excess of 10 percent for his generalized anxiety disorder.  Subsequently, the Veteran perfected an appeal as to the propriety of the ratings assigned for his hypertension and generalized anxiety disorder, as well as the effective date assigned for the 10 percent rating for hypertension.

In a March 2012 rating decision, the AOJ denied service connection for bilateral hearing loss.  The Veteran subsequently perfected an appeal as to such denial.

In June 2012, the Veteran testified before an Acting Veterans Law Judge as to the claims for increased ratings for right shoulder impingement syndrome, right knee arthritis, generalized anxiety disorder, and hypertension as well as the claim for an earlier effective date for the increased rating for hypertension and entitlement to service connection for bilateral hearing loss.  The Board notes that the Acting Veterans Law Judge who had presided over this hearing is no longer employed by the Board.

In November 2012 rating decision, the AOJ determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for GERD.  The Veteran subsequently perfected an appeal as to such denial.

In May 2015, the AOJ assigned a 30 percent rating for generalized anxiety disorder, as well as a 20 percent rating for right shoulder impingement, both effective February 13, 2015.  However, inasmuch as a higher rating is available for the generalized anxiety disorder and right shoulder disability, and the Veteran is presumed to seek the maximum available benefit for a disability, these claims for increased rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Such rating decision also denied a claim of entitlement to a TDIU.  

In July 2015, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.  At the hearing, additional evidence was submitted in support of the Veteran's claims and the Veteran's attorney waived initial AOJ consideration of this evidence.  In addition, the Veteran's attorney waived initial AOJ consideration of evidence added to the record after the last statement of the case.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.  The record was also held open for 60 days following this hearing to allow the Veteran the opportunity to submit additional evidence.  Thereafter, in September 2015, the Veteran's attorney submitted additional evidence with a waiver of AOJ consideration.  Id.  Consequently, the Board may properly consider such newly received evidence as well.

In October 2015, the Veteran's attorney requested a copy of the transcript from the July 2015 Board hearing.  A copy of the transcript was provided to the Veteran's attorney later that month.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The issues of entitlement to an increased rating for generalized anxiety disorder, right shoulder impingement, right knee arthritis, and right knee instability, entitlement a TDIU, and entitlement to service connection for GERD and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the July 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to an increased rating for hypertension.

2.  In a rating decision issued in February 2011, an increased rating of 10 percent was assigned for hypertension, effective December 7, 2009, the date the Veteran's claim for increase was received. 

3.  The file does not contain any claim for increase for hypertension, formal or informal, filed subsequent to the final May 2009 Board decision denying the Veteran's claim for an increased rating for hypertension and prior to the receipt of the December 7, 2009 claim for increase.

4.  It is factually ascertainable that an increase in the Veteran's hypertension, corresponding to the assignment of a 10 percent rating, occurred on December 4, 2009, but no earlier.

5.  In a final decision issued in December 2005, the RO denied the Veteran's claim of entitlement to service connection for GERD.

6.  Evidence added to the record since the last final denial in December 2005 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for GERD.

7.  At no time during, or prior to, the pendency of the claim does the Veteran have a left ear hearing loss disability as defined by VA regulations.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to an increased rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The criteria for an effective date of December 4, 2009, but no earlier, for the assignment of a 10 percent rating for hypertension have been met.  38 U.S.C.A. §§ 5110, 7104 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400, 20.1100 (2015).

3.  The December 2005 decision that denied the Veteran's claim of entitlement to service connection for GERD is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2015)]. 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for GERD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.         § 3.156(a) (2015).   

5.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131; 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3,309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the July 2015 Board hearing before the undersigned, the Veteran withdrew from appeal the issue of entitlement to an increased rating for hypertension.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).   Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue. Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it must be dismissed.


II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for GERD is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

With regard to the Veteran's claim for an earlier effective date for a 10 percent rating for his hypertension, he appealed such matter from the February 2011 rating decision that assigned such rating.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned effective date for his 10 percent rating for hypertension, no additional 38 U.S.C.A. 
§ 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the Veteran's claim for service connection for left ear hearing loss, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a May 2011 letter, sent prior to the initial unfavorable decision issued in March 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

With regard to the Veteran's claim for an earlier effective date for the increased rating for his hypertension, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's increased rating claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date the increase in disability was factually ascertainable within the year prior to his claim, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

Relevant to the Veteran's claim for service connection for left ear hearing loss, his service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Board notes that the Veteran testified during his July 2015 hearing that he was in the process of appealing the adverse decision of the SSA with regard to his claim for disability benefits.  A review of the November 2014 decision reveals that the Veteran had sought such benefits based upon his lumbar spine and anxiety disorders.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  As any additional SSA records are irrelevant to the claims decided herein, the Board finds that no additional action is necessary in this regard.

The Veteran was afforded a VA examination in May 2011 in order to determine the nature and etiology of his left ear hearing loss.  The Board finds that such VA examination is adequate to decide the issue as it was performed by a state-licensed audiologist and included a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test pursuant to 38 C.F.R. § 3.385.  In this regard, the Board notes that such audiological testing, as well as all audiological testing conducted prior to and during the pendency of the claim, fails to reveal a current diagnosis of left ear hearing loss as defined by VA regulations.  Therefore, there is no need for a nexus opinion regarding such issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issues decided herein has been met.

Additionally, in June 2012 and July 2015, the Veteran was provided an opportunity to set forth his contentions during hearings before a former Acting Veterans Law Judge and the undersigned Veterans Law Judge, respectively.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2012 and July 2015 hearings, the former Acting Veterans Law Judge and the undersigned Veterans Law Judge enumerated the issues on appeal, which included a claim for a left ear hearing loss and an earlier effective date for the award of a 10 percent rating for hypertension.  Information was solicited regarding the Veteran's in-service experiences he alleges resulted in his hearing loss, the type and onset of symptoms, the nature of his current disorder, and his contention that his military service caused his current hearing loss.  Additionally, the undersigned Veterans Law Judge advised the Veteran at the July 2015 hearing that his claim for service connection for left ear hearing loss had been denied by the AOJ as he did not have a current hearing disability per VA regulations.  Regarding the earlier effective date claim, the Veteran offered testimony in June 2012 before the Acting Veterans Law Judge regarding his belief that an effective date of October 30, 2005, the day after his discharge, was warranted.  At the July 2015 hearing, he chose not to offer testimony on such matter; rather, such was addressed in his attorney's post-hearing brief.

Therefore, the Board finds that not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the hearing discussions did not reveal any additional, outstanding evidence that had been overlooked for the claims decided herein.  As such, the Board finds that, consistent with Bryant, the former Acting Veterans Law Judge and the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

III.  Earlier Effective Date Claim

The Veteran maintains an effective date prior to December 9, 2009, for the assignment of a 10 percent rating for hypertension is warranted.  During the June 2012 hearing, the Veteran asserted that the effective date for this rating should be the date after his service discharge.  No specific argument has been submitted in support of this claim.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400. 

In addition, the claim at issue is subject to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2).  Thus, if a claim is received after a Veteran received treatment for a service-connected disability, but the treatment occurred within the prior one year period and showed an increase in disability, then the effective date will be assigned as of that date of treatment. 

The Court has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable increase for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521. 

However, the Court has clarified that 38 C.F.R. § 3.400(o)(2) is applicable only where an increase in disability precedes a claim for an increased disability rating.  In other cases, the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 (1997).  Section 3.400(o)(2) is intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty and is not intended to cover situations where a disability worsened gradually and imperceptibly over an extended period of time and there is no evidence of entitlement to increased evaluation prior to the date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998). 

Thus, the Court and VA's General Counsel have interpreted the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 as meaning that if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  Harper, 10 Vet. App. at 126-27; VAOPGCPREC 12-98 (1998). 

Any communication or action, indicating an intent to apply for a VA benefit, from a claimant may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

Also, with regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, provided such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2). 

In this regard, a "report of examination or hospitalization" under § 3.157(b) should "indicate that [a] Veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011). Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, a "claim for Social Security disability benefits that was pending at the time it was written."  Massie, 25 Vet. App. at 133.  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's general condition, as [the physician] had observed it over" time.  Id.   

Under Diagnostic Code 7101, a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104.

In this case, the Board denied the Veteran's claim for an initial compensable rating for hypertension in a decision issued on May 29, 2009.  The Veteran did not seek reconsideration of this Board decision and did not appeal this Board decision to the Court.  The May 2009 Board decision is therefore final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Following the final May 2009 Board decision, the Veteran filed an informal claim for an increased rating for hypertension that was received on December 7, 2009.  In making such determination, the Board has considered whether any communication or treatment record dated between May 29, 2009, and December 7, 2009, may be considered an informal claim.  In this regard, the Board observes that the Veteran submitted multiple communications regarding the appointment of his current attorney during such time.  However, such submissions do not reference his service-connected hypertension.

Furthermore, while VA treatment records were received prior to December 7, 2009, they cannot be considered an informal claim as they do not include an outpatient or hospital examination for the instant condition.  In this regard, the Veteran's vitals signs, including blood pressure readings, were noted in a December 2, 2009 VA treatment note.  A December 4, 2009 treatment summary from the Veteran's VA primary care physician indicated that he was taking medication for his blood pressure and that it was under good control.  However, such treatment records are not considered outpatient or hospital examinations in accordance with 38 C.F.R. 
§ 3.157(b) as interpreted by the Court.  See Massie, supra.  Moreover, there were no hospital admissions for this disability.  Therefore, the VA treatment records dated prior to December 7, 2009, cannot be construed as an informal claim for an increased rating for the Veteran's hypertension.  

Therefore, the Board finds that the record does not contain a claim for increase for hypertension filed subsequent to the final May 2009 Board decision that denied an initial compensable rating for hypertension, and prior to the receipt of the Veteran's claim for an increased rating for hypertension on December 7, 2009.  Consequently, the date of claim is December 7, 2009.  Therefore, the remaining inquiry is whether it is factually ascertainable that an increase in the hypertension, corresponding to the assignment of a 10 percent rating, occurred between May 29, 2009 decision and December 7, 2009.

In this regard, in a December 4, 2009 treatment summary, the Veteran's VA primary care physician indicated that he was being monitored for hypertension and that he was taking medications to control this condition.  Such findings warrant a 10 percent rating for hypertension.  As such, the Board finds that it is factually ascertainable that as of December 4, 2009, the Veteran's hypertension manifested as requiring continuous medication for control.  However, prior to such date, the evidence fails to show diastolic pressure that was predominately 100 or more, systolic pressure that was predominately 160 more or the use of continuous medication for control.  Therefore, the Board finds that an effective date of December 4, 2009, but no earlier, is warranted for a 10 percent rating for hypertension under Diagnostic Code 7101.  To this extent, the claim for an earlier effective date is granted.


IV.  Request to Reopen a Previously Denied Claim & Service Connection Claim

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

B.  Request to Reopen

The Veteran previously claimed entitlement to service connection for GERD in April 2005.  Of record at the time of the December 2005 rating decision were the Veteran's service treatment records and a June 2005 VA examination report.  The RO noted that, while the Veteran's service treatment records showed treatment for viral gastroenteritis in March 2014, a diagnosis of GERD was not shown.  Furthermore, while the June 2005 VA examination noted complaints of some reflux and heartburn, the physical examination revealed no abnormalities and the examiner diagnosed gastroesophageal reflux symptoms only.  Therefore, the RO determined that the evidence did not show a clinical diagnosis of GERD, confirmed by upper GI.  Consequently, the RO determined that there was no evidence to indicate that a current condition had been found to account for the Veteran's subjective complaints of reflux and heartburn and, therefore, denied service connection.

In December 2005, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for GERD was received until April 2012, when VA received his application to reopen such claim.  Therefore, the December 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [2015].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for GERD was received prior to the expiration of the appeal period stemming from the December 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the December 2005 decision consists of VA treatment records dated through January 2015 as well as a January 2015 private treatment summary from Dr. F. T.  The Veteran also described his symptoms through the present time in several statements and during his June 2012 and July 2015 hearing testimony.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).
   
Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the January 2015 private treatment summary and the June 2012 and July 2015 hearing testimony, the Board finds that the evidence received since the December 2005 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for GERD was previously denied in December 2005 as the record did not indicate that the claimed condition had been clinically diagnosed.  Since such time, the Veteran has testified regarding his current gastrointestinal symptoms.  Moreover, the January 2015 private treatment summary indicates that the Veteran had been diagnosed with GERD.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for GERD is reopened.

C.  Left Ear Hearing Loss

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for left ear hearing loss as the first element of service connection, i.e., a current diagnosis of left ear hearing loss for VA purposes, has not been shown at any point prior to, or during, the pendency of the claim.  In this regard, while the Veteran testified in July 2015 that his left ear hearing had further diminished, VA treatment records dated through such time are negative for a diagnosis of left ear hearing loss as defined by VA.  Additionally, the May 2011 VA examination report contained findings in the left ear as follows:
	



HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
5
10

Speech recognition testing revealed 96 percent in the left ear.

Therefore, based on the foregoing, the Board finds that the Veteran does not have a current left ear hearing loss under 38 C.F.R. § 3.385 as audiometric testing fails to reveal that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater or that the auditory threshold in at least three frequencies are 26 decibels or greater; or that the speech recognition score using the Maryland CNC Test are less than 94 percent.  

In this regard, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of left ear hearing loss at any point during the pendency of the claim. While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  In this regard, there is no evidence that such disability meets the standards of hearing loss under 38 C.F.R. § 3.385 and, in fact, all audiometric testing conducted prior to, and during, the pendency of the claim fails to reflect left ear hearing loss as defined by VA regulations. 

The Board has considered the Veteran's allegations that he suffers from left ear hearing loss due to noise exposure in service.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation. 

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of hearing loss as he does not possess the requisite specialized knowledge. While the Board acknowledges that the Veteran was trained as a paramedic, he is not competent to render a diagnosis of hearing loss.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's left ear hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of left ear 
hearing loss for VA purposes prior to, or during, the pendency of the claim.  As such, service connection for left ear hearing loss is not warranted. 

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left ear hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 10 percent for hypertension is dismissed.

An effective date of December 4, 2009, but no earlier, for the award of a 10 percent rating for hypertension is granted, subject to the laws and regulations governing payment of monetary benefits.

New and material having been received, the claim for service connection for GERD is reopened; the appeal is granted to this extent only.

Service connection for left ear hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the Veteran's generalized anxiety disorder, he was most recently afforded a VA examination to determine its severity in May 2015.  The Board finds that an additional examination is necessary as the Veteran alleged worsening symptoms since his last VA examination.  Specifically, during his July 2015 hearing, the Veteran testified that he experienced panic attacks four to five times per week and that he had memory difficulties.  The Veteran's brother also testified that the Veteran experienced memory difficulties and crying spells.  The Board notes that the Veteran did not report panic attack, memory difficulties, or crying spells during his May 2015 examination.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran's a contemporaneous VA examination so as to determine his current level of impairment with regard to his generalized anxiety disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the claim for a TDIU, the Veteran provided detailed testimony during his July 2015 hearing regarding the impact of his service-connected disabilities on his past employment as well as his employment history.  An April 2015 VA examiner noted that the Veteran worked 23 hours per week but was unable to work "required hours" due to pain.  A May 2015 VA psychologist indicated that the Veteran's anxiety could present functional impairments in jobs that required frequent interactions with customers, co-workers, or supervisors or those that required the ability to sustain concentration and focus as normally found in most jobs, but may be remedied with reasonable accommodations per federal guidelines.  No rationale or explanation was provided for such opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (" a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   However, neither the examiners nor the remainder of the evidence addresses all of the Veteran's functional impairments in terms of his past work history.  Therefore, a current Social and Industrial Survey addressing the functional impact of the Veteran's service-connected disabilities his ordinary activities, to include his employability, is necessary to decide the claim.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed GERD and right ear hearing loss.

With regard to the Veteran's claimed GERD, he has alleged that his current disability had its onset in service.  Service treatment records reflect an assessments of GERD in August 2005 and an impression of gastroesophageal reflux symptoms in June 2005.  As stated above, a January 2015 post-service treatment summary also reflects a finding of GERD.  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed GERD.  Therefore, on remand, such an examination with an opinion should be obtained.

With regard to the Veteran's claimed right ear hearing loss, he has alleged that his in-service acoustic trauma resulted in his current condition.  Service treatment records contain a September 2000 service entrance examination which notes a finding of 35 decibels at 500 Hertz on audiometric testing for the right ear.  While such does not rise to the level of a hearing loss disability for VA purposes, such suggests that the Veteran may have had a right ear hearing disability prior to his entrance to his second period of service.  

At a May 2011 VA audiological examination, right ear hearing loss for VA purposes was diagnosed; however, the examiner found that such was not caused by or a result of the Veteran's military service.  In this regard, the examiner noted that the Veteran's right ear hearing loss was in the low to mid-frequencies and was conductive in nature.  Hearing was normal in the high frequencies, and noise exposure causes high frequency sensorineural hearing loss.  Noise exposure did not cause conductive hearing loss, which is typically caused by middle ear pathology.

A December 2011 VA audiologist opined that it was not at least as likely as not that the claimed in-service injury, event or illness resulted in the Veteran's right ear hearing loss and that it was less likely as not that the right ear hearing loss had its onset during active duty service.  The audiologist reasoned that the Veteran's July 1986 entrance audiogram was completely normal, that the September 2000 audiogram showed some low frequency hearing loss at 500 Hertz in the right ear and the separation audiogram did not show any change from the September 2000 audiogram.  The audiologist further opined that the hearing loss shown in September 2000 was not consistent with noise induced hearing loss nor is low frequency conductive hearing loss consistent with noise exposure.  However, the audiologist did not address whether the Veteran's right ear hearing loss pre-existed his second period of service and, if so, whether such had been aggravated by service.  Such an opinion should be obtained on remand.

During the July 2015 Board hearing, the Veteran testified that he had been denied SSA disability benefits but that he had appealed this determination.  He also testified that he had sought such benefits based on upon his psychiatric and orthopedic disabilities.  A review of the record reveals the November 2014 SSA decision and the associated clinical records.  However, any decision or clinical records associated with the Veteran's appeal of this denial is not contained in the record.  The Court has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   Therefore, a remand is necessary to obtain such records.

In addition, during his July 2015 Board hearing, the Veteran testified that he received treatment from a private physician for his chronic knee pain and right shoulder pain.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his service connected right knee disorder and right shoulder disorder.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims, to specifically include those from any private treatment provider who has treated him for his service-connected right knee and/or right shoulder disabilities.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from the Bay Pines VA Medical Center dated from June 2015 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records that were obtained by SSA since November 2014.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected generalized anxiety disorder.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected generalized anxiety disorder.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning.   He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examinations conducted in February 2011 and May 2015, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment, to include the testimony offered at the July 2015 Board hearing.

All opinions expressed should be accompanied by supporting rationale.

4.  The Veteran should be afforded an appropriate VA examination to determine the etiology of his claimed GERD.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

a) Identify whether the Veteran currently has GERD and/or other gastrointestinal disorder, or has had such a diagnosis at time during the pendency of his April 2012 claim.

b) The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed GERD had its onset during any period of service, or is otherwise related to such periods of service, to include the assessment of GERD August 2005 and gastroesophageal reflux symptoms in June 2005.

c) If peptic ulcer disease is diagnosed, the examiner should state an opinion as to whether it was chronic in service or manifested within one year of the Veteran's discharge from his honorable period of service in October 2005, i.e., by October 2006.  If so, please describe the manifestations.

In offering such opinion, the examiner should consider the Veteran's statements regarding the incurrence of his GERD.  The examiner must provide a complete rationale for all opinions and conclusions reached.

5.  After obtaining all outstanding records, return the claims file, to include a copy of this remand, to the December 2011 VA audiologist for an addendum opinion. If the audiologist who drafted the December 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

Is there clear and unmistakable evidence that the Veteran's right ear hearing loss pre-existed his entrance to his second period in October 2000.  The examiner should comment on the significance, if any, of the September 2000 audiometric findings.

(i)  If there is clear and unmistakable evidence that right ear hearing loss pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that right ear hearing loss did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's right ear hearing loss, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that right ear hearing loss pre-existed service, then the examiner is asked whether it is at least as likely as not that right ear hearing loss is directly related to service, including the Veteran's in-service noise exposure.  

In offering the foregoing opinions, the audiologist should consider the Veteran's service treatment records, to include the audiological evaluations conducted in September 2000, November 2000, and November 2002 as well as the Veteran's lay statements regarding the onset and continuity of his hearing loss.  Any opinion expressed should be accompanied by a supporting rationale. 

6.  After completing the above, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities, which currently include general anxiety disorder, right shoulder impingement, right knee arthritis, right knee instability and hypertension on his ordinary activities, to include his employability.  The record contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history. 

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities, which currently include right shoulder impingement, right knee arthritis, right knee instability and hypertension on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions expressed should be accompanied by supporting rationale.

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (to include consideration of whether new examinations are required to evaluate the increased rating claims for right knee instability, right knee arthritis and/or right shoulder impingement), the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


